Exhibit 10.34

ALIGN TECHNOLOGY, INC.
CEO FORM
AMENDED AND RESTATED 2005 INCENTIVE PLAN
NOTICE OF GRANT OF MARKET STOCK UNITS
Unless otherwise defined herein, the terms defined in the Amended and Restated
2005 Incentive Plan (the “Plan”) will have the same defined meanings in this
Notice of Grant of Market Stock Units (the “Notice of Grant”).
Participant:    Joseph M. Hogan
Address:
You (the “Participant”) have been granted an award (“Award”) of
market-performance based Restricted Stock Units (“Market Stock Units”), subject
to the terms and conditions of the Plan, this Notice of Grant and the Market
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”) and
consistent with the terms of the Participant’s Amended and Restated Chief
Executive Officer Employment Agreement dated April 17, 2015 (the “CEO Employment
Agreement”), as follows:
Date of Grant:
June 1, 2015

Target Number of Market Stock Units:
111,000 Market Stock Units (the “Target Number of Market Stock Units”)

Maximum Number of Market Stock Units:
166,500 (the “Maximum Number of Market Stock Units”)

Performance Period:
Three years from the Date of Grant (the “Performance Period”). The Performance
Period is subject to adjustment under certain limited circumstances under
Section 3(a) of Exhibit A below.

Performance Matrix:
The number of Market Stock Units in which Participant may vest in accordance
with the Vesting Schedule will depend upon the Company’s Stock Price Performance
(as defined below) as compared to the NASDAQ Composite Stock Price Performance
(as defined below) for the Performance Period and will be determined in
accordance with Section 1 of Exhibit A.

Vesting Schedule:
Subject to the terms and conditions of the Plan and the provisions in the
attached Market Stock Unit Agreement and consistent with the Participant’s CEO
Employment Agreement, the Participant will vest in his or her Calculated Market
Stock Units (as defined below) on the 3-year anniversary of the Date of Grant
(the “Measurement Date”). The schedule by which the Calculated Market Stock
Units may vest is subject to





--------------------------------------------------------------------------------



adjustment and acceleration under certain limited circumstances under Section 3
of Exhibit A below).
By accepting this agreement online, you and the Company agree that this Award is
granted under and governed by the terms and conditions of the Plan and the
Agreement, each of which are made a part of this document. You further agree to
accept, acknowledge and execute this Agreement as a condition to receiving any
Market Stock Units under this Award.
Nothing in this Notice of Grant or in the attached Agreement or in the Plan
shall confer upon Participant any right to continue in service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Parent or Subsidiary employing or retaining Participant)
or of Participant, which rights are hereby expressly reserved by each, to
terminate Participant’s service at any time for any reason, with or without
cause.



-2-



--------------------------------------------------------------------------------





EXHIBIT A
MARKET STOCK UNIT AGREEMENT
1.Grant.
(a)The Company hereby grants to Participant under the Plan an Award of Market
Stock Units, subject to all of the terms and conditions in the Notice of Grant,
this Agreement and the Plan.
(b)Subject to Section 3 below, the number of Market Stock Units in which the
Participant may vest in accordance with the Vesting Schedule set forth in the
Notice of Grant will depend upon the Company’s Stock Price Performance as
compared to the NASDAQ Composite Index Performance calculated on the Measurement
Date, determined as follows:
(i)Performance Calculation.
1.The “Company’s Stock Price Performance” means the percentage increase or
decrease in (i) the average adjusted closing price per share of the Company’s
common stock for the last 60 market trading days prior to the commencement of
the Performance Period over (ii) the average adjusted closing price of the
Company’s common stock for the last 60 market trading days prior to the
Measurement Date.
2.The “NASDAQ Composite Index Performance” means the percentage increase or
decrease in (i) the adjusted index value of the NASDAQ Composite Index for the
last 60 market trading days prior to the commencement of the Performance Period
over (ii) the adjusted index value of the NAQDAQ Composite Index for the last 60
market trading days prior to the Measurement Date.
3.The Company’s Stock Price Performance will be compared against the NASDAQ
Composite Index Performance (each expressed as a growth rate percentage) to
result in a growth rate (the “Growth Rate Delta”) equal to the Company’s Stock
Price Performance minus the NASDAQ Composite Index Performance. The Growth Rate
Delta will be calculated on the Measurement Date.
(ii)Market Stock Unit Calculation.
1.    If the Growth Rate Delta is equal to 0%, the number of Market Stock Units
that will be eligible to vest (the “Calculated Market Stock Units”) on the
Measurement Date will equal 100% of the Target Number of Market Stock Units.
2.    If the Growth Rate Delta is greater or less than 0%, the number of Market
Stock Units that will be Calculated Market Stock Units will equal: (i)  the
Target Number of Market Stock Units, multiplied by (ii) the sum of (A) 100% plus
(B) two times the Growth Rate Delta; provided, however, that in no event will
more than the Maximum Number of Market Stock Units become Calculated Market
Stock Units. If the Growth Rate Delta is less than or equal to negative-50%,
then the number of Target Market Stock Units that will become Calculated Market
Stock Units will equal 0.

-3-



--------------------------------------------------------------------------------



(iii)Examples (for illustration purposes only).
3.    Example #1: If the Growth Rate Delta equaled 20%, then 140% (equal to 100%
plus (2 times 20%)) of the Target Number of Market Stock Units would be
Calculated Market Stock Units.
4.    Example #2: If the Growth Rate Delta equaled negative-20%, then 60% (equal
to 100% plus 2 times negative-20%)) of the Target Number of Market Stock Units
would be Calculated Market Stock Units.
2.Company’s Obligation to Pay. Each Market Stock Unit represents a value equal
to the Fair Market Value of a Share on the date it is granted. Unless and until
the Market Stock Units will have vested in the manner set forth in Section 3,
Participant will have no right to payment of any such Market Stock Units. Prior
to actual payment of any vested Market Stock Units, such Market Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Payment of any vested Market Stock Units will
be made in whole Shares only and any fractional Shares will be forfeited at the
time of payment.
3.Vesting Schedule. The Market Stock Units awarded by this Agreement will vest
in Participant according to the Vesting Schedule set forth on the attached
Notice of Grant, subject to Participant continuing to be a Service Provider
through the Measurement Date; provided however:
(a)    Upon a Change of Control (as such term is defined in the Participant’s
CEO Employment Agreement), and subject to Participant’s continuing to be a
Service Provider through such date, the vesting of the Calculated Market Stock
Units will accelerate on a pro rata basis based on (i) the amount of time that
has lapsed between the Date of Grant and the date of the closing of the Change
of Control relative to (ii) the original 3-year performance period (with the
number of Calculated Market Stock Units eligible to be earned calculated using
the amount to be paid to holders of the Company’s Common Stock in the Change of
Control transaction). Any unvested Calculated Market Stock Units that do not
accelerate based on the terms of the preceding sentence will vest ratably in
substantially equal installments on each anniversary of the Date of Grant that
occurs following the closing date of such Change of Control transaction with the
final vesting date to be the 3-year anniversary of the Date of Grant, to the
extent any Calculated Market Stock Units remain outstanding following the Change
of Control and subject to Participant continuing to be a Service Provider
through the applicable vesting date.
(b)    In the event Participant’s employment with the Company terminates as a
result of Participant’s death or Disability (as such term is defined in the
Employment Agreement) following the Start Date (as such term is defined in the
Employment Agreement), then, on the date of such termination, Participant will
vest in the Calculated Market Stock Units (with the number of Calculated Market
Stock Units eligible to be earned calculated using the date of employment
termination as the measurement date for purposes of calculating the Company’s
total shareholder return compared to that of the NASDAQ Composite).
(c)    If upon or within 18 months following a Change of Control (as such term
is defined in the CEO Employment Agreement) (i) the Company (or any parent or
subsidiary or successor of the Company) terminates Participant’s employment with
the Company other than for Cause (as such term is defined in the CEO Employment
Agreement), death or Disability (as such term is defined in the CEO Employment
Agreement), or (ii) Participant resigns from such employment for Good Reason (as
such term is defined in the CEO Employment Agreement), then, subject to the
terms and conditions of Section 8 of the Employment Agreement, Participant will
be entitled to 100% accelerated vesting.

-4-



--------------------------------------------------------------------------------



4.Forfeiture upon Termination of Status as a Service Provider. Subject to
Section 3 hereof, if Participant ceases to be a Service Provider for any or no
reason, the then-unvested Market Stock Units awarded by this Agreement will
thereupon be forfeited at no cost to the Company and Participant will have no
further rights thereunder.
5.Payment after Vesting. Any Market Stock Units that vest in accordance with
Section 3 will be paid to Participant (or in the event of Participant’s death,
to his or her estate) in whole Shares, subject to Participant satisfying any
applicable tax withholding obligations as set forth in Section 7. Subject to the
provisions of Section 19, any Shares will be issued to Participant as soon as
practicable after the relevant vesting date, but in any event, within the period
ending on the later to occur of the date that is two-and-one-half months from
the end of (a) Participant’s tax year that includes the vesting date, or (b) the
Company’s tax year that includes the vesting date.
6.Payments after Death. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
7.Withholding of Taxes.
(a)    Generally. The Participant is ultimately liable and responsible for all
taxes owed in connection with the Market Stock Units, regardless of any action
the Company or any of its Subsidiaries takes with respect to any tax withholding
obligations that arise in connection with the Market Stock Units. Neither the
Company nor any of its Subsidiaries makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the grant or
vesting of the Market Stock Units or the subsequent sale of Shares issuable
pursuant to the Market Stock Units. The Company and its Subsidiaries do not
commit and are under no obligation to structure the Market Stock Units to reduce
or eliminate the Participant’s tax liability.
(b)    Payment of Withholding Taxes. Notwithstanding any contrary provision of
this Agreement, no Shares will be issued to Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Participant with respect to the payment of any taxes which the
Company determines must be withheld with respect to the Market Stock Units. The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may satisfy such tax withholding obligations, in
whole or in part, by withholding otherwise deliverable Shares having an
aggregate Fair Market Value sufficient to (but not exceeding) the minimum amount
required to be withheld. In addition and to the maximum extent permitted by law,
the Company has the right to retain without notice from salary or other amounts
payable to the Participant, cash having a value sufficient to satisfy any tax
withholding obligations that cannot be satisfied by the withholding of otherwise
deliverable Shares.
8.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder, unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant, provided that the Participant shall be entitled to any award
adjustments provided pursuant to Section 18(a) of the Plan.

-5-



--------------------------------------------------------------------------------



9.No Effect on Service. Participant acknowledges and agrees that the vesting of
the Market Stock Units pursuant to Section 3 hereof is earned only by
Participant continuing to be a Service Provider through the applicable vesting
dates (and not through the act of being hired or acquiring Shares hereunder),
subject, however, to the provisions in Section 3(a)-(c) above). Participant
further acknowledges and agrees that this Agreement, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of Participant continuing to be a
Service Provider for the vesting period, for any period, or at all, and will not
interfere with the Participant’s right or the right of the Company (or the
Affiliate employing or retaining Participant) to terminate Participant as a
Service Provider at any time, with or without cause.
10.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of Stock Administrator
at Align Technology, Inc., 2560 Orchard Parkway, San Jose, CA 95131, or at such
other address as the Company may hereafter designate in writing. Any notice to
be given to the Participant regarding his Market Stock Unit award shall comply
with the notice provisions in the Participant’s CEO Employment Agreement.
11.Grant is Not Transferable. Except to the limited extent provided in
Section 6, or, in the event of Participant’s death, by his will or the laws of
descent or distribution (pursuant to Section 15 of the Plan) or as otherwise
determined by the Plan Administrator (pursuant to Section 15 of the Plan), this
grant and the rights and privileges conferred hereby will not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void. Notwithstanding the above, the rights relating to Participant’s
Restricted Stock Unit grant can be exercised on the Participant’s behalf by his
legal representative in the event of his legal incapacity, or, in the event of
his death, by his designated beneficiary (if any) or, if no beneficiary is
designated with respect to his Restricted Stock Units, by his estate.
12.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
13.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of shares to Participant (or his
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority. The Company represents and acknowledges that, as of the
Date of Grant, there are currently no delivery restrictions in effect of the
type referred to in this Section 13.
14.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

-6-



--------------------------------------------------------------------------------



15.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Market Stock Units have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Agreement.
16.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Market Stock Units awarded under the Plan or
future Market Stock Units that may be awarded under the Plan by electronic means
or request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
18.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
19.Section 409A. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Market Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Market Stock Units
would result in the imposition of additional tax under Section 409A if paid to
Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated Market
Stock Units will not be made until the date six (6) months and one (1) day
following the date of Participant’s termination as a Service Provider, unless
the Participant dies following his or her termination as a Service Provider, in
which case, the Market Stock Units will be paid in Shares to the Participant’s
estate as soon as practicable following his or her death. It is the intent of
this Agreement to comply with the requirements of Section 409A so that none of
the Market Stock Units provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Code, and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
20.Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Market Stock
Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of Market Stock Units is made and/or to be performed.
[Remainder of Page Intentionally Left Blank]

-7-



--------------------------------------------------------------------------------





By Participant’s acceptance of this Agreement, Participant represents that he or
she is familiar with the terms and provisions of the Plan, and hereby accepts
this Agreement subject to all of the terms and provisions thereof. Participant
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement. Participant agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement, but
does not waive any rights he has under his CEO Employment Agreement. Participant
further agrees to notify the Company upon any change in the residence indicated
in the Notice of Grant of Market Stock Units if and to the extent that the
Company is not otherwise notified of any such change.


 
 
 
JOSEPH M. HOGAN
 
ALIGN TECHNOLOGY, INC.
 
 
 
 
 
 
/s/ JOSEPH M. HOGAN
 
 /s/ Roger E. George
 
 
By
 
 
Roger E. George
 
 
Print Name
 
 
 
 
 
Vice President, Corporate & Legal Affairs and General Counsel
 
 
Title










-8-

